Citation Nr: 1136556	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from April 1969 to November 1970, with subsequent unverified service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and the residuals of laryngeal cancer, to include as secondary to herbicide exposure.  The appellant submitted a notice of disagreement with all of the aforementioned issues in April 2008.  A statement of the case was issued on December 3, 2008.

The Board notes that the appellant did not file a timely Substantive Appeal, as his VA Form 9 was not received until February 10, 2009.  However, inasmuch as the RO has taken actions to indicate to the appellant that the present issues are on appeal, and it took no steps to close the appeal, the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

With respect to the appellant's claim of entitlement to service connection for the residuals of laryngeal cancer, to include as secondary to herbicide exposure, the Board notes that service connection was granted for this condition by a December 2008 rating decision.  In view of the foregoing, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus came before the Board in February 2011.  At that time, the Board determined that additional evidentiary development was necessary prior to adjudication of the claims.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  In his February 2009 Substantive Appeal [VA Form 9] he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the appellant currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The preponderance of the evidence supports a finding that the appellant currently suffers from tinnitus as a result of noise exposure in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that he currently suffers from bilateral hearing loss and bilateral tinnitus as a result of his time in active duty service.  Specifically, the appellant alleges that his duties as a radio teletype operator on a medical helicopter exposed him to acoustic trauma.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his March 2011 VA audiological examination, the appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
40
LEFT
20
20
30
40
50

Thus, the appellant has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the appellant was diagnosed with tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2010); see also Shedden, supra.

Review of the appellant's service records reveals that his Military Occupational Specialty (MOS) was listed as radio teletype operator.  See DD Form 214.  Though there are no complaints of bilateral hearing loss or tinnitus during the appellant's time in service, his MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the appellant is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the appellant was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.
With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of two VA audiological compensation and pension examinations.

In October 2007, the appellant participated in the first VA audiological examination.  At that time, he complained of periodic tinnitus, lasting approximately five minutes per episode.  He could not recall when this condition began.  Puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
35
LEFT
10
10
25
25
45

The VA examiner opined that it was not likely that the appellant's bilateral hearing loss and tinnitus were due to any loud noise exposure during his time in active duty service.  The VA examiner based this conclusion on the fact that the appellant's November 1970 discharge examination showed normal auditory thresholds.  Accordingly, it was found that this did not support the appellant's claims.  See VA Audiological Examination Report, October 5, 2007.

The appellant participated in a second VA audiological examination in March 2011.  At that time, the appellant stated that he worked in a medical helicopter during his time in the Republic of Vietnam, and thus was exposed to extensive aircraft noise without hearing protection.  Following his discharge from service, the appellant worked in construction around heavy equipment and power tools.  He also indicated that he worked in an Army ammunition plant around loud machinery for approximately 19 years.  The appellant stated that he began to experience intermittent tinnitus four to five years ago, occurring weekly and lasting approximately 30 seconds in duration per episode.  The appellant's puretone thresholds are indicated above.

The VA examiner noted that it was at least as likely as not that the appellant's current tinnitus was a symptom associated with his bilateral hearing loss.  Both the appellant's bilateral hearing loss and tinnitus had no significant effects on his occupation or activities of daily living.  Overall, the VA examiner concluded that it was not likely that the appellant's current bilateral hearing loss was related to acoustic trauma in military service.  In support of this conclusion, the VA examiner stated that there was no evidence of acoustic trauma in service, in fact, the appellant's 1970 service discharge audiological examination was within normal limits bilaterally, with no significant threshold shift beyond the normal progression and re-test.  The appellant also reported significant post-service noise exposure.  These facts, in conjunction with the fact that the appellant's tinnitus did not begin until many years after service, did not support the appellant's claim.  See VA Audiological Examination Report, March 18, 2011.

The Board is aware of the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Based on the holding in Hensley, the Board does not find the October 2007 and March 2011 VA examiners' opinions to be probative.

In August 2011, the Informal Hearing Presentation noted that the appellant had experienced tinnitus and hearing loss since his time in active duty service.  The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the appellant's claims regarding his having problems with tinnitus and bilateral hearing loss since shortly after his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus and bilateral hearing loss are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


